{¶ 17} I see the issue differently than my colleagues. While I agree the officers were justified in stopping the vehicle, that is not the central issue in this case. The question here is the existence of probable cause to arrest, which provides the justification for the search that produced the drugs.
 {¶ 18} The police may arrest a suspect in public without a warrant if they have probable cause to believe the suspect is committing a felony. See R.C. 2935.03 and Katz, Ohio Arrest, Search and Seizure (Ed. 2007), Section 4.7. The right of the police to conduct a search of the person of the arrestee flows automatically from the arrest. Id. at Sections 10.2 and 10.6. I believe the officers had probable cause to arrest Tarver based upon what the informant told them and what they were able to corroborate through their own observations. Any question about the informant's reliability was satisfied by the officers' independent observations. Thus, it follows they were also justified in searching Tarver's person incident to his arrest. *Page 1